 



EXHIBIT 10.2
REVOLVING NOTE

     
$40,000,000
  November 14, 2006
(or, if less, the aggregate
   
unpaid principal amount of
   
all Advances)
   

     FOR VALUE RECEIVED, Professional Veterinary Products, Ltd., a Nebraska
corporation (“PVPL”), ProConn, LLC, a Nebraska limited liability company
(“ProConn”), Exact Logistics, LLC, a Nebraska limited liability company
(“Exact”, together with PVPL and ProConn, collectively and individually herein
referred to as “Borrower”), promise to pay, on or before December 1, 2009, to
the order of First National Bank of Omaha, a national banking association
(“Bank”), at the Bank’s office at 1620 Dodge Street, Omaha, Nebraska 68197, or
at such other address as the holder hereof may from time to time designate in
writing, the principal sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000) or,
if less, the aggregate unpaid principal amount of all Advances evidenced by this
Revolving Note (this “Note”) issued under the Loan Agreement by and among
Borrower and Bank of even date herewith (the “Loan Agreement”), together with
interest from the date the proceeds of the Advances are initially disbursed
until maturity on the principal balance from time to time remaining unpaid
hereon and remaining unpaid on December 1, 2009, at the rates, in the manner and
on the dates specified in the Loan Agreement.
     The obligations of PVPL, ProConn and Exact under this Note shall be joint
and several. Each of PVPL, ProConn and Exact hereby represent, warrant and
covenant for the benefit of Bank that it is the intention of each of PVPL,
ProConn and Exact that this Note be fully enforceable against each of them in
accordance with its terms to the same extent as if such party had been the only
party identified as “Borrower” hereunder.
     The Bank shall record on its books or records or on a schedule to this Note
which is a part hereof the principal amount of each Advance made under
Section 2.1 of the Loan Agreement, all payments of principal and interest and
the principal balances from time to time outstanding. The record thereof,
whether shown on such books or records or on a schedule to this Note, shall be
prima facie evidence as to all such amounts; provided, however, that the failure
of the Bank to record any of the foregoing shall not limit or otherwise affect
the obligation of the undersigned to repay all Advances made under Section 2.1
of the Loan Agreement together with accrued interest thereon.
     This Note is the Revolving Note referred to in and issued under and subject
to the Loan Agreement. Prepayments may be made hereon and this Note may be
declared due prior to the expressed maturity hereof, all in the events, on the
terms and in the manner and amounts provided in said Loan Agreement. All
capitalized terms used in this Note, except terms otherwise defined herein,
shall have the same meaning as such terms have in the Loan Agreement.
     This Note is secured by certain Collateral as set forth in the Collateral
Agreements, to which reference is hereby made for a description of the
Collateral and a statement of the terms and conditions upon which the Bank may
exercise rights with respect to such Collateral.
     All payments on this Note shall be made in lawful money of the United
States of America and in immediately available and freely transferable funds at
the place of payment.

1



--------------------------------------------------------------------------------



 



     If this Note is placed in the hands of an attorney for collection, Borrower
agrees to pay reasonable attorneys’ fees and costs incurred by the Bank in
connection therewith, and in the event suit or action is instituted to enforce
or interpret this Note (including, without limitation, efforts to modify or
vacate any automatic stay or injunction), the prevailing party shall be entitled
to recover all expenses reasonably incurred at, before or after trial and on
appeal, whether or not taxable as costs, or in any bankruptcy proceeding, or in
connection with post-judgment collection efforts, including, without limitation,
attorneys’ fees, witness fees (expert and otherwise), deposition costs, copying
charges and other expenses.
     This Note shall be governed and construed in accordance with the laws of
the State of Nebraska applicable to contracts made and to be performed therein
(excluding choice-of-law principles). Borrower hereby irrevocably submits to the
jurisdiction of any state or federal court sitting in Omaha, Nebraska in any
action or proceeding brought to enforce or otherwise arising out of or relating
to this Note, and hereby waives any objection to venue in any such court and any
claim that such forum is an inconvenient forum.
     This Note is given in a commercial transaction for business purposes.
     Borrower and all sureties, endorsers, guarantors and other parties now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally: (a) waive demand, notice of demand, presentment for payment, notice
of nonpayment, notice of default, protest, notice of protest, notice of intent
to accelerate, notice of acceleration and all other notices, and further waive
diligence in collecting this Note or in enforcing any of the security for this
Note; (b) agree to any substitution, subordination, exchange or release of any
security for this Note or the release of any party primarily or secondarily
liable for the payment of this Note; (c) agree that the Bank shall not be
required to first institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable for the payment of this Note or to enforce
its rights against any security for the payment of this Note; and (d) consent to
any extension of time for the payment of this Note, or any installment hereof,
made by agreement by the Bank with any person now or hereafter liable for the
payment of this Note, even if Borrower is not a party to such agreement.
     All agreements between Borrower and the Bank, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand or acceleration of the final maturity
of this Note or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to the Bank exceed the maximum amount permissible
under the applicable law. If from any circumstance whatsoever, interest would
otherwise be payable to the Bank in excess of the maximum amount permissible
under applicable law, the interest payable to the Bank shall be reduced to the
maximum amount permissible under applicable law; and if from any circumstance
the Bank shall ever receive anything of value deemed interest by applicable law
in excess of the maximum amount permissible under applicable law, an amount
equal to the excessive interest shall be applied to the reduction of the
principal hereof and not to the payment of interest, or if such excessive amount
of interest exceeds the unpaid balance of principal hereof, such excess shall be
refunded to Borrower. All interest paid or agreed to be paid to the Bank shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period (including any renewal or extension) until
payment in full of the principal so that the interest hereon for such full
period shall not exceed the maximum amount permissible under applicable law. The
Bank expressly disavows any intent to contract for, charge or receive interest
in an amount which exceeds the maximum amount permissible under applicable law.
In determining the highest lawful rate, all fees and other charges contracted
for, charged or received by the Bank in connection with the Revolving Loan
evidenced by this Note which are

2



--------------------------------------------------------------------------------



 



either deemed interest by applicable law or required by applicable law to be
deducted from the principal balance of this Note to determine the rate of
interest hereon shall be taken into account. This paragraph shall control all
agreements between Borrower and the Bank.
     NOTICE — WRITTEN AGREEMENTS. This notice is provided pursuant to Nebraska
Revised Statutes 45-1,112 et. seq. A credit agreement must be in writing to be
enforceable under Nebraska Law. To protect you and us from any misunderstandings
or disappointments, any contract, promise, undertaking or offer to forebear
repayment of money or to make any other financial accommodation in connection
with this loan of money or grant or extension of credit, or any amendment of,
cancellation of, waiver of or substitution for any or all of the terms or
provisions of any instrument or document executed in connection with this loan
of money or grant or extension of credit, must be in writing to be effective.
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

            BORROWER:


Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President                ProConn, LLC,
a Nebraska limited liability company
      By:   Professional Veterinary Products, Ltd.,       a Nebraska
corporation,
its Manager and sole Member
              By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President                Exact Logistics, LLC,
a Nebraska limited liability company
      By:   Professional Veterinary Products, Ltd.,       a Nebraska
corporation,
its Manager and sole Member
      By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President             

4